UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2007 XEDAR CORPORATION (Exact name of registrant as specified in its charter) Colorado 000-08356 84-0684753 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code:(303) 377-0033 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into Material Definitive Agreement On September 28, 2007, Xedar Corporation, a Colorado corporation, increased its line of credit with KeyBank National Association (“Lender”) by replacing its revolving line of credit in the principal amount of up to Five Hundred Thousand Dollars and No Cents ($500,000.00) (the “Line of Credit”) with a line of credit in the principal amount of up to One Million Dollars and No Cents ($1,000,000) (the "Increased Line of Credit").The Increased Line of Credit is evidenced by a Business Loan Agreement and a Promissory Note bearing interest at a variable rate equal to the prime rate of Lender, with an initial interest rate equal to seven and one half percent (7.5%) per annum.As security for the Increased Line of Credit, we have executed a Commercial Security Agreement in favor of Lender, Hugh H. Williamson, III, our Chairman and Chief Executive Officer, has entered into a Commercial Guaranty, personally guarantying full and punctual payment of all of our obligations arising under the Increased Line of Credit, Humanade, L.L.C., our affiliate, has entered into a Commercial Guaranty, guarantying full and punctual payment of all of our obligations arising under the Increased Line of Credit, and the Nancy T. Williamson 1989 Revocable Trust, our affiliate, has entered into a Commercial Guaranty, guarantying full and punctual payment of all of our obligations arising under the Increased Line of Credit. Prior to the entry into the Increased Line of Credit described above, we and Lender were parties to the Line of Credit and related agreements previously disclosed and described in our Current Report on Form 8-K, filed June 12, 2007. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Incorporated by reference to the disclosure included in Item 1.01 above. Item 9.01Financial Statements and Exhibits (d) Exhibits Number Description 10.1 Business Loan Agreement, dated September 28, 2007, by and between Xedar Corporation and KeyBank National Association 10.2 Promissory Note, dated September 28, 2007, by and between Xedar Corporation and KeyBank National Association 10.3 Commercial Security Agreement, dated September 28, 2007, by and between Xedar Corporation and KeyBank National Association 10.4 Commercial Guaranty, by and among Hugh H. Williamson, III and KeyBank National Association, for the benefit of Xedar Corporation 10.5 Commercial Guaranty, by and among Humanade, L.L.C and KeyBank National Association, for the benefit of Xedar Corporation 10.6 Commercial Guaranty, by and among Nancy T. Williamson 1989 Revocable Trust and KeyBank National Association, for the benefit of Xedar Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 23, 2008 Xedar Corporation By: /s/Hugh Williamson III Hugh Williamson III Chairman, President and CEO Exhibit Index Number Description 10.1 Business Loan Agreement, dated September 28, 2007, by and between Xedar Corporation and KeyBank National Association 10.2 Promissory Note, dated September 28, 2007, by and between Xedar Corporation and KeyBank National Association 10.3 Commercial Security Agreement, dated September 28, 2007, by and between Xedar Corporation and KeyBank National Association 10.4 Commercial Guaranty, by and among Hugh H. Williamson, III and KeyBank National Association, for the benefit of Xedar Corporation 10.5 Commercial Guaranty, by and among Humanade, L.L.C and KeyBank National Association, for the benefit of Xedar Corporation 10.6 Commercial Guaranty, by and among Nancy T. Williamson 1989 Revocable Trust and KeyBank National Association, for the benefit of Xedar Corporation
